NOTICE OF ALLOWBILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-11 is the recitation in claim 1 of an article comprising a first cylinder comprising interconnected thermoplastic polymeric members forming: a cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a first plurality of openings through the cylindrically shaped outer surface, and a cylindrically shaped inner surface spaced from the cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a second plurality of openings through the cylindrically shaped inner surface, wherein the interconnected thermoplastic polymeric members forming the first cylinder have varying sizes defining the first plurality of openings and the second plurality of openings, wherein the interconnected thermoplastic polymer members connect the cylindrically shaped outer surface and the cylindrically shaped inner surface, and wherein the interconnected thermoplastic members 
The primary reason for allowance of claims 12-20 is the recitation in claim 12 of a foamed midsole for an article of footwear, comprising: a first plurality of cylindrically shaped articles including at least a first cylindrically shaped article and a second cylindrically shaped article, wherein the first plurality of cylindrically shaped articles are arranged in a single side-by-side layer; and a second plurality of cylindrically shaped articles including at least a third cylindrically shaped article and a fourth cylindrically shaped articles, wherein the second plurality of cylindrically shaped articles are arranged in end-to-end, side-by-side rows, 
wherein each of the first cylindrically shaped article, the second cylindrically shaped article, the third cylindrically shaped article, and the fourth cylindrically shaped article, comprises interconnected thermoplastic polymeric members forming a structure comprising: (a) a cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a first plurality of openings through the cylindrically shaped outer surface, and (b) a cylindrically shaped inner surface spaced from the cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a second plurality of openings through the cylindrically shaped inner surface,
 wherein the interconnected thermoplastic polymeric members have varying sizes defining the first plurality of openings and the second plurality of openings, wherein the interconnected thermoplastic polymer members connect the cylindrically shaped outer surface and the cylindrically shaped inner surface. 

The closest prior art references are the following:

(1) Kreiser et al. (US 6,245,267)
(2) Tan (US 6,232,354)
(3) Wawrousek et al. (US 2014/0182170)
(4) Arai (US 2004/070098)
(5) Jarvis (US 2009/0126225)
(6) Lipton et al. (US 9,079,337)

Kreiser et al. teach a method of producing foams comprising decreasing the pressure of a thermoplastic foam to subatmospheric pressure while heating the thermoplastic foam to a temperature in the range of less than the melting temperature and greater than the softening temperature of the foam, and then exposing the thermoplastic foam to superatmospheric pressure and a secondary expansion gas for a sufficient amount of time to allow the secondary blowing gas to permeate the thermoplastic foam, and then releasing pressure on the foam to expand the thermoplastic foam (abstract). In the second step, the temperature is the same as the first, i.e. less than the melting temperature and greater than the softening temperature of the foam (column 2, lines 38-39). Preferably, the foam is cooled after pressure is released (column 2, lines 49-50). Kreiser et al. teaches that the primarily foamed material which is the starting point for the present invention can be any size or shape. See column 5, lines 23-25.
While Kreiser et al. teaches that the primarily foamed material can have any size or shape, Kreiser et al. fail to teach or provide any guidance to select a shape comprising a first cylinder comprising interconnected thermoplastic polymeric members forming: a cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a first plurality of openings through the cylindrically shaped outer surface, and a cylindrically shaped inner surface spaced from the cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a second plurality of openings through the cylindrically shaped inner surface, wherein the interconnected thermoplastic polymeric members forming the first cylinder have varying sizes defining the first plurality of openings and the second plurality of openings, wherein the interconnected thermoplastic polymer members connect the cylindrically shaped outer surface and the cylindrically shaped inner surface, and wherein the interconnected thermoplastic members block some of the first plurality of openings and some of the second plurality of openings. It would not have been obvious, based on the teachings of Kreiser et al., to form the cylinder(s) as required by the instant claims. 

Tan teaches a process for the production of microcellular polymer foams, the process comprising consolidating a polymer into a polymer shape, saturating the polymer shape with an inert gas at elevated pressure and above the Tg of the polymer, meaning the polymer will be softened, and releasing of pressure to form either a closed cell or open cell foam (abstract). Tan teaches that examples of the polymers include thermoplastic polymeric compositions. 
Tan fails to teach that the shape of the foam comprises a first cylinder comprising interconnected thermoplastic polymeric members forming: a cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a first plurality of openings through the cylindrically shaped outer surface, and a cylindrically shaped inner surface spaced from the cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a second plurality of openings through the cylindrically shaped inner surface, wherein the interconnected thermoplastic polymeric members forming the first cylinder have varying sizes defining the first plurality of openings and the second plurality of openings, wherein the interconnected thermoplastic polymer members connect the cylindrically shaped outer surface and the cylindrically shaped inner surface, and wherein the interconnected thermoplastic members block some of the first plurality of openings and some of the second plurality of openings.  It would not have been obvious, based on the teachings of Tan, to form the cylinder(s) as required by the instant claims. 

Wawrousek et al. teach a manufacturing method for customized footwear applications (paragraph 274). In one embodiment, a blowing agent may be added to a manufacturing either during extrusion or during or after powderization of the raw materials. A part can be formed through additive manufacturing that includes a blowing agent designed to foam and expand a part upon the exposure of said part to controlled temperature and pressure conditions, for example within a post-processing mold. The specific blowing agents include gasses. See paragraph 283. The footwear applications include at least a portion of a sole of an article of footwear. See ¶6. The techniques described in Wawrousek et al. allow for the formation of unique structures, and combinations of structures which would be difficult or impossible to make using traditional manufacturing techniques. The structures described in Wawrousek et al. include a plurality of separated elements formed into an integrated state to produce an interlocked multi-component structure. See ¶284 and Figures 58A through 58E, as well as Figures 64A, 64B and 65. 
Wawrousek et al. fail to teach that the shape of the footwear comprises a first cylinder comprising interconnected thermoplastic polymeric members forming: a cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a first plurality of openings through the cylindrically shaped outer surface, and a cylindrically shaped inner surface spaced from the cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a second plurality of openings through the cylindrically shaped inner surface, wherein the interconnected thermoplastic polymeric members forming the first cylinder have varying sizes defining the first plurality of openings and the second plurality of openings, wherein the interconnected thermoplastic polymer members connect the cylindrically shaped outer surface and the cylindrically shaped inner surface, and wherein the interconnected thermoplastic members block some of the first plurality of openings and some of the second plurality of openings. It would not have been obvious, based on the teachings of Wawrousek et al., to produce an article comprising the cylinder(s) as required by the instant claims. 

Arai teaches a process for forming a foam by saturating a gas into a resin material (paragraph 13) at a first pressure and first temperature (paragraphs 13, 49) followed by foaming (paragraphs 55-56). Arai teaches the foaming process is performed by supplying the saturated resin material to a plasticator and kneader (such as an extruder) and charged to a cavity having a desired shape (paragraph 55). 
Arai falls to teach the specific shape of the cavity and foam formed therein, let alone that the foam shape comprises a first cylinder comprising interconnected thermoplastic polymeric members forming: a cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a first plurality of openings through the cylindrically shaped outer surface, and a cylindrically shaped inner surface spaced from the cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a second plurality of openings through the cylindrically shaped inner surface, wherein the interconnected thermoplastic polymeric members forming the first cylinder have varying sizes defining the first plurality of openings and the second plurality of openings, wherein the interconnected thermoplastic polymer members connect the cylindrically shaped outer surface and the cylindrically shaped inner surface, and wherein the interconnected thermoplastic members block some of the first plurality of openings and some of the second plurality of openings. It would not have been obvious, based on the teachings of Arai et al., to produce an article comprising the cylinder(s) as required by the instant claims. 


Jarvis teaches forming articles, such as footwear, using manufacturing techniques such as solid deposition modeling (abstract). Jarvis teaches that polymer foams may be used in the manufacturing (paragraph 36) which include thermoplastic foams (paragraph 60). Thus, Jarvis teaches forming a thermoplastic polymer foam into an article. The article can is produced into a desired shape and/or dimension. See ¶45. The manufacturing process of Jarvis provides the ability to produce complex shapes and patterns which are not possible with conventional manufacturing techniques. See ¶76 and Figures 5A, 5B, 8. 
Jarvis fails to disclose a shape which comprises a first cylinder comprising interconnected thermoplastic polymeric members forming: a cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a first plurality of openings through the cylindrically shaped outer surface, and a cylindrically shaped inner surface spaced from the cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a second plurality of openings through the cylindrically shaped inner surface, wherein the interconnected thermoplastic polymeric members forming the first cylinder have varying sizes defining the first plurality of openings and the second plurality of openings, wherein the interconnected thermoplastic polymer members connect the cylindrically shaped outer surface and the cylindrically shaped inner surface, and wherein the interconnected thermoplastic members block some of the first plurality of openings and some of the second plurality of openings. It would not have been obvious, based on the teachings of Jarvis et al., to produce an article comprising the cylinder(s) as required by the instant claims. 

Lipton et al. teach methods for fabricating foamed structures using a three-dimensional fabricator. Particularly Lipton teaches methods for producing foamed structures using foamed materials, lattice foamed materials, and layer deposition (abstract). Three-dimensional open or closed cell foams are produced in Lipton et al. A first technique focuses on the creation of materials containing air or gas when extruded. Such materials, when deposited, could turn any geometry directly into a foamed structure. A liquid material such as a polymer is mixed with a gas to introduce gas particles into the material. Gas particles are impregnated into the polymer, pressure is equalized, and then pressure is released to foam the material. See column 3, lines 35-54. 
Lipton fails to teach a shape which comprises a first cylinder comprising interconnected thermoplastic polymeric members forming: a cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a first plurality of openings through the cylindrically shaped outer surface, and a cylindrically shaped inner surface spaced from the cylindrically shaped outer surface, wherein the interconnected thermoplastic polymeric members define a second plurality of openings through the cylindrically shaped inner surface, wherein the interconnected thermoplastic polymeric members forming the first cylinder have varying sizes defining the first plurality of openings and the second plurality of openings, wherein the interconnected thermoplastic polymer members connect the cylindrically shaped outer surface and the cylindrically shaped inner surface, and wherein the interconnected thermoplastic members block some of the first plurality of openings and some of the second plurality of openings. It would not have been obvious, based on the teachings of Lipton et al., to produce an article comprising the cylinder(s) as required by the instant claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARA B BOYLE/Primary Examiner, Art Unit 1766